Case: 1:18-cv-03673 Document #: 119-3 Filed: 03/19/21 Page 1 of 6 PageID #:1361




                  Exhibit 1 to
            Settlement Agreement
  Case: 1:18-cv-03673 Document #: 119-3 Filed: 03/19/21 Page 2 of 6 PageID #:1362




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

   WAYNE BLAND, et al.,                              )
   Plaintiffs,                                       ) Case No. 18-cv-3673
                                                     )
           v.                                        ) Honorable Andrea R. Wood
                                                     )
   EDWARD D. JONES & CO., L.P.,                      )
   Defendant.                                        )


             GENERAL RELEASE AND INDEMNIFICATION AGREEMENT
                           (NAMED PLAINTIFFS)

       In consideration of my receipt of any court-approved Service Award of the Settlement
Bland et al. v. Edward D. Jones & Co., L.P., Case No. 18-cv-3673 (the “Action”), I hereby agree
to be bound by the terms of this General Release and Indemnification Agreement (the
“Agreement”), as follows:
      I.        DEFINITIONS
      Unless otherwise specified in this Agreement, the terms used herein shall have the same
meanings as those set forth in the Settlement Agreement.
     II.        COMPLETE GENERAL RELEASE OF CLAIMS
        I hereby waive, release, discharge, and covenant not to sue Edward D. Jones & Co., L.P.
(“Edward Jones”) including its current and former owners, directors, officers, employees, former
employees, agents, owners, officials, shareholders, general partners, limited partners, service
partners, subordinated limited partners, predecessors, successors, assigns, fiduciaries, insurers,
employee benefit plans, plan administrators, parties in interest, trustees or administrators of
Employer’s plans or employee benefit plans, representatives, and/or attorneys (“Released
Parties”), from and with respect to any and all actions, causes of action, suits, liabilities, claims,
and demands, whether known or unknown, asserted or unasserted, foreseen or unforeseen, which
I ever had or may have from the beginning of time until the date this Release Agreement is
executed against any of the Released Parties in connection in any way with my employment at
Edward Jones that could have been or can be asserted by me or on my behalf against any of the
Released Parties in any federal, state, local, or foreign court, commission, department, agency,
arbitration, or other forum, under any common law theory or under any fair employment,
employment, contract, agreement, tort, federal, state, or local law, regulation, ordinance, executive
order, or any other authority. I intend this release to be general and comprehensive in nature and
to release all claims and potential claims against the Released Parties to the maximum extent
permitted at law. Claims I am releasing include specifically, by way of description but not by way
of limitation, any and all claims: (i) arising out of or relating in any way to the alleged facts,
  Case: 1:18-cv-03673 Document #: 119-3 Filed: 03/19/21 Page 3 of 6 PageID #:1363




circumstances, and occurrences underlying the allegations of violations of Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”), 42 U.S.C. § 1981
(“Section 1981”), and similar federal, state, and local laws that were asserted or could have been
asserted in the Action by me or on my behalf; (ii) arising out of or relating in any way to the alleged
facts, circumstances, and occurrences underlying the allegations of violations of Title VII, Section
1981, and similar federal, state, and local laws that were asserted or could have been asserted by
me or on my behalf in a charge of discrimination filed against Edward Jones and/or the Released
Parties with the EEOC and/or state agencies; (iii) relating to my employment or termination of my
employment; (iv) arising out of or in any way related to any federal, state, or local law prohibiting
discrimination, harassment, or retaliation on the basis of age, race, color, religion, disability, sex,
national origin, citizenship, or any other protected category, including, without limitation, claims
under Title VII, Section 1981, the Age Discrimination in Employment Act, and the Americans
With Disabilities Act or any other similar statutes whatever the country of enactment; and (v)
arising out of or in any way related to any transactions, occurrences, acts, statements, disclosures,
or omissions occurring prior to the date that this Release Agreement is executed. I understand that
this release includes all related claims for monetary damages, injunctive, declaratory, or equitable
relief, and costs and attorneys’ fees, whether arising under Title VII, Section 1981, or any other
federal, state, local, or common laws or regulations. I understand that I do not waive or release any
claims that cannot be released by operation of law. I understand that this release specifically does
not waive or release any: (a) workers’ compensation claims; (b) claim or right I may have under
COBRA; (c) if I am a current or former California employee, any claim or right I may have for
California unemployment insurance, state disability, and/or paid family benefits; or (d) any
whistleblower claims pursuant to the Dodd-Frank Act or the Sarbanes-Oxley Act of 2002. I also
understand that this Agreement specifically does not waive or release any entitlement I have, if
any, to deferred compensation or any benefit amounts that have vested or will vest following the
Release Date, according to the terms of any Edward Jones benefit plan.
       In furtherance of my intent to waive, release, discharge, and covenant not to sue the
Released Parties from any and all claims, “whether known or unknown,” I hereby waive all rights
and benefits conferred on me by Section 1542 of the California Civil Code if I am a current or
former California employee, or any law of any state or territory of the United States, or principal
of common law which is similar, comparable, or equivalent to Section 1542 of the California Civil
Code, which states (parentheticals added):
       A general release does not extend to claims that the creditor or releasing
       party (e.g., I) does not know or suspect to exist in his or her favor at the time
       of executing the release and that, if known by him or her, would have
       materially affected his or her settlement with the debtor or released party
       (e.g., the Released Parties).
        I understand that this means that if, after the Effective Date of this Agreement, I discover
facts, acts, or omissions different from or in addition to those that I know or believe to be true on
the date I sign this Agreement, the releases in this section shall be and remain effective in all
respects notwithstanding such different or additional facts, acts, or omissions or my later discovery
of such different or additional facts, acts, or omissions.
  Case: 1:18-cv-03673 Document #: 119-3 Filed: 03/19/21 Page 4 of 6 PageID #:1364




        Notwithstanding anything to the contrary herein, this General Release and Indemnification
Agreement shall not operate to release, waive, or discharge any claims asserted in Bland, et al. v.
Bland et al. v. Edward D. Jones & Co., L.P., et al., Case No. 18-cv-01832 (N.D. Ill.). The claims
asserted in Bland et al. v. Edward D. Jones & Co., L.P., et al., Case No. 18-cv-01832 (N.D. Ill.)
are expressly excluded from this General Release and Indemnification Agreement.
    III.       ADEA WAIVER
        I recognize that in addition to all other claims being released herein, I am releasing any
claims I may have for age discrimination under the Age Discrimination in Employment Act
(“ADEA”). Accordingly, I have the right to consider this Agreement for a period of twenty-one
(21) days before executing it, and I have an additional seven (7) days after executing it to revoke
it under the terms of the Older Workers Benefit Protection Act. This Agreement will become
effective and enforceable seven (7) days following the execution of this Agreement, unless it is
revoked during the seven (7) day period, in which case this Agreement will be ineffective and
unenforceable. By my signature below, I represent and warrant that I have been advised of these
rights, that I have been advised that I have a right to consult with an attorney, and that I have
discussed them with my attorney to the extent I thought necessary. I intend this to be a fully binding
and enforceable release of all claims, including claims under the ADEA.
    IV.        INDEMNIFICATION
        I understand that I am responsible for payment of any and all federal, state, or local taxes
(excluding the employer’s share of payroll taxes and withholdings in connection with any
Monetary Award I may receive) resulting from or attributable to any money that I receive.
Accordingly, I agree to indemnify and hold harmless the Released Parties, Class Counsel, and the
bank at which the Settlement Fund is held from any tax liability relating to my receipt of the award,
including penalties and interest and costs of any proceedings. I further agree to indemnify and hold
harmless the Claims Administrator and Special Master from any tax liability, including penalties
and interests and costs of any proceedings, attributable to my own acts or omissions.
     V.        NON-ADMISSION
        Nothing contained in this Agreement shall be deemed or construed as an admission by any
party of wrongdoing or liability, and each party expressly denies any such wrongdoing or liability.
    VI.        OTHER AGREEMENTS AND REPRESENTATIONS

           A. Confidentiality. In accordance with Section IX.I of the Settlement Agreement, I
agree to keep the amount of any Monetary Award confidential, except that I may disclose the
amount to immediate family, legal counsel, or tax advisors, or as otherwise required by law.

            B. Pursuit of Released Claims. Except for the Action and Bland et al. v. Edward D.
Jones & Co., L.P., et al., Case No. 18-cv-01832 (N.D. Ill.), and any administrative charges filed
with respect to the claims asserted therein, I represent and warrant that I have not filed or caused
to be filed any lawsuit, complaint, or action with respect to any claim that I am releasing herein,
and I promise never to file or prosecute a lawsuit, complaint, or action based on such released
  Case: 1:18-cv-03673 Document #: 119-3 Filed: 03/19/21 Page 5 of 6 PageID #:1365




claims. I promise never to seek any damages, remedies, or other relief for myself personally (any
right to which I hereby waive) by filing or prosecuting a charge with any administrative agency
with respect to any such claim.

            C. Permitted Disclosures. Nothing in this Agreement is intended to limit in any way
my right or ability to file a charge or claim of discrimination with the U.S. Equal Employment
Opportunity Commission (“EEOC”), the National Labor Relations Board, or comparable state or
local agencies. These agencies have the authority to carry out their statutory duties by investigating
the charge, issuing a determination, or taking any other action authorized under the statutes such
agencies enforce. I retain the right to participate in any such action, provided that I hereby waive
any right I otherwise would have to recover monetary damages, including costs and attorneys’
fees, in connection with any charge, complaint, or lawsuit filed by me or by anyone else on my
behalf. I retain the right to communicate with the EEOC and comparable state or local agencies
and such communication can be initiated by me or in response to a communication from any such
agency, and is not limited by any obligation contained in this Agreement. Further, nothing herein
or in any other agreement or Edward Jones policy prohibits or restricts me from reporting possible
violations of federal, state, or local law or regulation to, or discussing any such possible violations
with, any governmental agency or entity or self-regulatory organization, including by initiating
communications directly with, responding to any inquiry from, or providing testimony before any
federal, state, or local regulatory authority or agency or self-regulatory organization, including
without limitation the Securities and Exchange Commission, FINRA, and the Occupational Safety
and Health Administration (collectively, the “Regulators”), or making any other disclosures that
are protected by the whistleblower provisions of any federal, state, or local law or regulation. I
understand and acknowledge that I do not need the prior authorization of Edward Jones to engage
in such communications with the Regulators and I further understand that I am not required to
notify Edward Jones that I have engaged in such communications with the Regulators.

            D. Ownership of Claims. I represent and warrant that I have not assigned or
transferred any claim I am purporting to release.

            E. Entire Agreement. This Agreement may not be modified in any manner, except by
a writing signed by both me and an authorized Edward Jones attorney. I acknowledge that Edward
Jones has made no representations or promises to me, and that I have not relied on any
representations or promises, other than those in or referred to by this Agreement and the Settlement
Agreement.

           F. Successors and Assigns.           This release binds my heirs, administrators,
representatives, executors, successors, and assigns.

           G. Interpretation. This Agreement shall be construed as a whole according to its fair
meaning. Unless the context indicates otherwise, the term “or” shall be deemed to include the term
“and” and the singular or plural number shall be deemed to include the other. This Agreement shall
be governed by federal law.
 Case: 1:18-cv-03673 Document #: 119-3 Filed: 03/19/21 Page 6 of 6 PageID #:1366




AGREED:


_________________________
[SIGNATURE]


_________________________
[PRINT NAME]


___________
Date
